DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed August 1, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 24, 25, 27-44 are currently pending. 
Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.
Applicants are reminded that the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given.  It is noted that claim 34-35 have the wrong status identifier.  Correction is required.

Claim Objections
3.	Claim 25 and 36 are objected over the recitation of the phrases “more likely than not” and “not more likely than not”.  When possible, sentences should be phrased positively, because positive sentences are more direct and easier to understand.  For example this object could be overcome by amending claim 25 to recite “rejection a bovine, bovine cell, or bovine embryo that has an increased likelihood of having the undesired phenotype or selecting the bovine, bovine cell, or bovine embryo that has a decreased likelihood of having the undesired phenotype”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24, 25, 27 and 30-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between a variation in PLCD4 and an undesirable phenotype, wherein the undesirable phenotype comprises a deleterious effect on productivity and/or worth of the bovine, wherein the deleterious effect is on one or more of protein yield, milk yield, fat yield, liveweight, stature, body condition score, rump width, milking speed, capacity, dairy conformation, overall opinion and/or adaptability (see clms 24, 25, 37, and 39). These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “selecting” a variation in a PLCD4 gene that results in an undesirable phenotype in a bovine, a bovine cell, or a bovine embryo (clm 24). The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental process.  For example, one may “select” a variation in a PLVD4 gene by thinking about the results of a genotyping assay. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
The claims recite a step of “rejecting” a bovine, bovine cell, or bovine embryo based on it being more likely than not to have or result in a undesired phenotype (clm 25). The broadest reasonable interpretation of the “rejecting” step is that it may be accomplished by a mental process. For example, one may “reject” a bovine by thinking about the bovines genotype. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
The claims recite a step of “selecting” the bovine, bovine cell, or bovine embryo based on it being not more likely than not to have a undesired phenotype (clm 25The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental process For example, one may “select” a bovine by thinking about the bovines genotype. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
The claims recite a step of “calculating” an estimated economic value or worth of the bovine (clm 27). Mathematical concepts such as mathematical calculations are abstract ideas. 
The claims recite a step of “analyzing” a PLCD4, a precursor thereof, an isoform thereof and/or a fragment thereof to identify whether or not it includes a variation which disrupts PLCD4 (clm 33). The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental process. For example, one may “analyze” PLCD4 by reading information in a laboratory report. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
The claims recite a step of “observing” the level and/or activity of a PLCD4, a precursor thereof, an isoform thereof, a fragment thereof, and/or a nucleic acid encoding any one or more thereof (clms 34 and 35). The broadest reasonable interpretation of the “observing” step is that it may be accomplished by a mental process. For example, one may “observe” the level of activity of PLCD4 by reading information in a laboratory report. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.

The claims recite a step of “comparing” the level and/or activity of a PLCD4, a precursor thereof, an isoform thereof, a fragment thereof, and/or a nucleic acid encoding any one or more thereof against a standard (clm 35). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental process. For example, one may “compare” the level of activity of PLCD4  against a standard by reading information in a laboratory report. 
The claims recite a step of “selecting” at least two bovines that have been identified not to carry the genetic variation (clm 36).  The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental process. For example, one may “select” at least two bovines by thinking about their genotypes.  Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
The claims recite a step of “selecting” a PLCD4 gene that does not comprise a variation that results in an undesirable phenotype in a bovine (clm 39). The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental process.  For example, one may “select” a variation in a PLVD4 gene by thinking about the results of a genotyping assay. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
The claims recite steps of “selecting” a first bovine (clm 40), a bovine embryo (clm 41), a plurality of bovine (clm 42), and a plurality of bovine cells or embryos (clm 43).  The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental process.  For example, one may “select” a bovine(s), a bovine cell(s), or a bovine embryo(s) by thinking about the results of a genotyping assay. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
The claims recite a step of “rejecting” a plurality of  bovines, bovine cells or bovine embryos based on it being more likely than not to have or result in a undesired phenotype (clm 42, 44). The broadest reasonable interpretation of the “rejecting” step is that it may be accomplished by a mental process. For example, one may “reject” a bovine by thinking about the bovines genotype. Concepts  performed in the human mind (including an observation, evaluation, judgment, and opinion) are abstract ideas.
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of “obtaining” a nucleic acid sample from a bovine, bovine cells, or bovine embryos and “detecting” in the nucleic acid sample the presence or absence of a genetic variation in the PLCD4 gene (clms 24 and 39).  Additionally the claims recite “forming” a herd (clm 36, 42), “mating” the first bovine with a second bovine (clm 40), “transferring” the bovine embryo to a gestational carrier (clm 41).  The  “obtaining” and “detecting” steps merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. The “forming”, “mating”, and “transferring” steps are the equivalent of adding the words “apply it” to the judicial exceptions.  The “forming”, “mating”, and “transferring” steps are general instructions to do what the skilled artisan would do anyway after determining that the bovine had a desirable trait. For these reasons the steps recited in addition to the judicial exceptions do NOT integrate the judicial exceptions into a practical application. 
	Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of “obtaining” a nucleic acid sample from a bovine, bovine cells, or bovine embryos and “detecting” in the nucleic acid sample the presence or absence of a genetic variation in the PLCD4 gene (clms 24 and 39).  Additionally the claims recite “forming” a herd (clm 36, 42), “mating” the first bovine with a second bovine (clm 40), “transferring” the bovine embryo to a gestational carrier (clm 41).  The steps do NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a nucleic acid sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Detecting in the nucleic acid sample the presence or absence of a genetic variation merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Cargill (US 2010/0324356 Pub 12/23/2010) teaches a method of determining a genetic profile of a bovine, comprising collecting a sample of biological material containing DNA and determining the genotype of the biological material at 12 or more loci wherein each locus contains a SNP (para 0074).  Cargill teaches that the genomic sequence at the SNP locus may be determined by any means compatible with the present invention. Suitable means are well known to those skilled in the art and include, but are not limited to direct sequencing, sequencing by synthesis, primer extension, Matrix Assisted Laser Desorption/Ionization-Time Of Flight (MALDI-TOF) mass spectrometry, polymerase chain reaction-restriction fragment length polymorphism, microarray/multiplex array systems (e.g. those available from Illumina Inc., San Diego, Calif. or Affymetrix, Santa Clara, Calif.), and allele-specific hybridization (para 0080).  Cargill further teaches methods for allocating animals for use based on a genetic profile using an animal's genotype, at one or more polymorphisms. Alternatively, the methods provide for not allocating an animal for a certain use because it has an undesirable genetic profile which is not associated with desirable phenotypes (para 0013). Cargill teaches "allocating animals for use" which means deciding how an animal will be used within a herd or that it will be removed from the herd to achieve desired herd management goals. For example, an animal might be allocated for use as a breeding animal or allocated for sale as a non-breeding animal (e.g. allocated to animals intended to be sold for meat) (para 0025). Cargill further teaches methods of producing progeny through natural breeding and producing offspring through artificial insemination, embryo transfer, and/or in vitro fertilization (paras 0062-0063). 

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101. In the response the Applicants argue that the claims as amended are not directed to an abstract idea or a law of nature.  They argue that the claims as amended require active actions to be taken.
This argument has been fully considered but is not persuasive. The claims as amended have been examined with respect to 35 USC 101.  As discussed above the claims still recite numerous judicial exceptions. The steps recited in addition to the judicial exceptions have also been considered. As explained above, they do not provide integration for the judicial exceptions because they merely recite insignificant extra solution activity and instructions to apply the judicial exceptions.  Further these additionally recited steps do not provide an inventive concept because they are recited at a high level of generality and were well known, routine, and conventional in the art.  The rejection is maintained. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 27, and 30-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 25, 27, and 30-38 are rejected because the preamble recites a method of selecting a variation in a PLCD4 gene that results in an undesirable phenotype. The claims recite steps of “detecting” the presence or absence of a genetic variation in the PLCD4 gene and “selecting” the genetic variation in the PLCD4 gene that results in the undesirable phenotype. The claims broadly encompass methods where the genetic variation is absent and the “selecting” step is not performed.  In this embodiment of the claims, no selecting occurs, as is required by the preamble of the claims.   
Claims 24, 25, 27, and 30-38 are rejected over the recitation of detecting the presence or absence of “a variation at a nucleotide corresponding to position 107313998 on chromosome 2 of Bos Taurus” (see clms 24, 38). Here it is unclear what it means for a variation to be present or absent. There are two possible alleles (G or A) that can be present at position 107313998, but it not clear which one must be detected to meet the limitations of being present or absent.  
Claims 24, 25, 27, and 30-38 are rejected over the recitation of “position 107313998 on chromosome 2 of Bos Taurus” (see clms 24, 25, 38). This limitation is indefinite because the recited position is  arbitrary without a point of reference.  The claims recite that the position refers to chromosome 2 of Bos Taurus but they do not refer to any particular reference sequence for chromosome 2 of Bos Taurus and different reference sequences may have different numbering schemes particularly due to the polymorphic nature of  DNA.  For these reasons one of skill in the art would not be able to determine the scope metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 24, 25, 27, and 30-38 are rejected over the recitation of “a polymorphism in greater than 0.95 linkage disequilibrium with the genetic variation of (i) or (ii)” (see clms 24, 25, 32, 36). This language is indefinite because a r2 value of linkage disequilibrium that is greater than 0.95 is a relative term. The measure of  r2  represents the statistical correlation between two polymorphic sites. The value of this correlation is entirely population dependent. The correlation between alleles of two polymorphic sites is not necessarily the same across populations. Therefore, although the recitation of 0.95 appears to be a fixed parameter by its representation in the claim as a numerical sentence, in reality, this is an entirely relative limitation. This illustrates a problem under 112 (b)  second paragraph: it is unclear whether a variant that may have an " r2 " value of 0.96 in one bovine population but 0.76 in another bovine population is within or outside the scope of the variations that can be used in the instant method claims, since the value of r2 is dependent on which bovines are used to make the calculation. Thus, given this ambiguity, one skilled in the art cannot reasonably determine the metes and bounds of the claimed invention due to an inability to envision all members within the scope of the claims.
Claim 33 recites that the amino acid variation is at a position corresponding to position 326 of PLCD4. It is noted that position 326 is arbitrary without a point of reference.  The claim does not refer to any particular reference amino acid sequence and different reference amino acid sequences may have different numbering schemes particularly due to the polymorphic nature of amino acids. For these reasons one of skill in the art would not be able to determine the scope metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 34 and 35 recite the limitation “the animal cell or embryo”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 39-44 are rejected over the recitation of detecting the absence of “a variation at a nucleotide corresponding to position 107313998 on chromosome 2 of Bos Taurus” (see clm 39). Here it is unclear what it means for a variation to be absent. There are two possible alleles (G or A) that can be present at position 107313998, but it not clear which one must be detected to meet the limitation of being absent.  
Claims 39-44 are rejected over the recitation of “position 107313998 on chromosome 2 of Bos Taurus” (see clms 39). This limitation is indefinite because the recited position is  arbitrary without a point of reference.  The claims recite that the position refers to chromosome 2 of Bos Taurus but they do not refer to any particular reference sequence for chromosome 2 of Bos Taurus and different reference sequences may have different numbering schemes particularly due to the polymorphic nature of  DNA.  For these reasons one of skill in the art would not be able to determine the scope metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 39-44 are rejected over the recitation of “a polymorphism in greater than 0.95 linkage disequilibrium with the genetic variation of (i) or (ii)” (see clms 39-44). This language is indefinite because a r2 value of linkage disequilibrium that is greater than 0.95 is a relative term. The measure of  r2  represents the statistical correlation between two polymorphic sites. The value of this correlation is entirely population dependent. The correlation between alleles of two polymorphic sites is not necessarily the same across populations. Therefore, although the recitation of 0.95 appears to be a fixed parameter by its representation in the claim as a numerical sentence, in reality, this is an entirely relative limitation. This illustrates a problem under 112 (b)  second paragraph: it is unclear whether a variant that may have an " r2 " value of 0.96 in one bovine population but 0.76 in another bovine population is within or outside the scope of the variations that can be used in the instant method claims, since the value of r2 is dependent on which bovines are used to make the calculation. Thus, given this ambiguity, one skilled in the art cannot reasonably determine the metes and bounds of the claimed invention due to an inability to envision all members within the scope of the claims.

Response To Arguments
7.	In the response the Applicants traversed the rejections under 35 USC 112(b).  The Applicant submits that the claims as amended are clear and definite, and the specified polymorphism is clearly and unambiguously identified, such that a person skilled in the art would have readily understood how to put the invention as claimed into practice, and would have understood the metes and bounds of the claim at the time of the invention.
The amended claims have been reviewed.  The examiner does not agree that the claims are clear and definite.  The claims as amended actually raise several new issues with respect to 112(b).  These issues are set forth above.  Further the examiner does not agree that the specified polymorphism is clearly and unambiguously identified for the reasons discussed above. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 24, 25, 27, 30-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to methods for selecting a variation in a PLCD4 gene that results in a undesirable phenotype that comprises a deleterious effect on productivity and/or worth of a bovine. Claims 37 and 39 state that the deleterious effect is on one or more of protein yield, milk yield, fat yield, liveweight, stature, body condition score, rump width, milking speed, capacity, dairy conformation, overall opinion and/or adaptability. 
The claims require detecting the presence or absence of at least one genetic variation in the PLCD4 gene that results in the undesirable phenotype.  The at least one genetic variations are selected from: 
i) a variation at a nucleotide corresponding to position 107313998 on chromosome 2 of Bos Taurus:
ii) a variation comprising a G>A nucleotide substitution at position 107313998 on chromosome 2 of Bos Taurus, and
iii) a polymorphism in greater than 0.95 linkage disequilibrium with the genetic variation of i) or with the genetic variation of 11) above. 
The claims do not define the polymorphisms in greater than 0.95 LD with the genetic variations of i) and ii) that are associated with a deleterious effect on productivity and/or worth of an bovine in terms of sufficient relevant identifying characteristics. The claims encompass measuring a large genus of polymorphisms in greater than 0.95 LD with the genetic variations of i) and ii) that have been identified only  in terms of their function. 
The specification (Examples) teaches that the inventors have identified a genetic variation on chromosome 2. The name of the gene that this variation is in is called PLCD4 (phospholipase C delta 4)) and denoted with locus tag of NM_001046489.2. The variation is a nucleotide substitution at position 107313998 (107313998 G>A) on chromosome 2 of Bos Taurus. This results in a missense variant of PLCD4. The amino acid substitution is Ala to Thr at amino acid position 326 of the protein. The data generated and observations made by the inventors indicates that the presence of the variation (107313998A) results in a decrease in milk production traits, liveweight, and TOP (traits other than production) traits in an bovine. In particular, the inventors note a significant decrease in liveweight, protein yield, milk yield, fat yield, stature, body condition score, rump width, capacity, dairy conformation, overall opinion and adaptability, and a significant increase in the milking speed (see Table 1). 
The specification provides written description for the  G>A nucleotide substitution at position 107313998 on chromosome 2 of Bos Taurus.   
Discussion of (iii) polymorphisms in greater than 0.95 LD with the genetic variations of i) and ii)
Regarding the genus of the polymorphisms in greater than 0.95 LD with the genetic variations of i) and ii), it is noted that the specification does not teach a single polymorphism in LD with the 107313998 G>A genetic variation in the PLCD4 gene. The specification provides no guidance as to how to determine from inspection if a polymorphism discovered to be in 0.95 LD with the 107313998 G>A genetic variation in the PLCD4 gene is actually predictive of a deleterious effect on productivity and/or worth of bovine.  There is an implicit assertion in the specification that all polymorphisms that are in >0.95 LD with the 107313998 G>A genetic variation in the PLCD4 gene would function in the claims since the 107313998 G>A genetic variation in the PLCD4 gene is associated with a deleterious effect on productivity and/or worth of bovine.  However, this assertion is not supported by general statistical knowledge which accepts that correlations are not transitive (see discussion of Sotos in enablement rejection).  It remains highly unpredictable whether or not a polymorphism discovered to be in 0.95 LD with the 107313998 G>A genetic variation in the PLCD4 gene is actually predictive of a deleterious effect on productivity and/or worth of bovine.  
The specification does not provide an actual reduction to practice of the claimed polymorphisms in LD with the 107313998 G>A genetic variation in the PLCD4 gene. The specification does not disclose the structure of any polymorphisms in LD with the 107313998 G>A genetic variation in the PLCD4 gene that are predictive of a deleterious effect on productivity and/or worth of bovine. The specification does not describe members of  the genus by physical and/or chemical characteristics.  All members of the genus have the same function, i.e., they are associated with predictive of a deleterious effect on productivity and/or worth of bovine, but no correlation between their unknown structure and this common function is disclosed. The question is whether one of skill in the art would be able to distinguish polymorphisms in LD with the 107313998 G>A genetic variation in the PLCD4 gene that are predictive of a deleterious effect on productivity and/or worth of bovine from polymorphisms in LD with the 107313998 G>A genetic variation in the PLCD4 gene that are not predictive of a deleterious effect on productivity and/or worth of bovine.
Additionally, the claims encompass the use of polymorphisms that are not disclosed in the specification but which meet the functional limitations in the claims.  Discovering these species using routine methods in the prior art is not a practical way to describe the full extent of the claimed genus because finding naturally occurring genetic markers could be successful only empirically.  This is particularly true here where the naturally occurring alleles must also be related to the 107313998 G>A genetic variation in the PLCD4 gene and must also be predictive of a deleterious effect on productivity and/or worth of bovine.  There is no description of the polymorphisms that exist in nature and there is no description of how the structure of 107313998 G>A relates to the structure of any other naturally occurring polymorphisms.  
Since the specification does not disclose any polymorphisms in 0.95  LD with the 107313998 G>A genetic variation in the PLCD4 gene,  one of skill would conclude that Applicants was not in possession of the claimed genus polymorphisms in > 0.95 LD with the 107313998 G>A genetic variation in the PLCD4 gene that are predictive of a deleterious effect on productivity and/or worth of bovine.  

10.	Claims 24, 25, 27, 30-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods for selecting a variation in a PLCD4 gene that results in a undesirable phenotype that comprises a deleterious effect on productivity and/or worth of a bovine. The claims broadly encompass ANY deleterious effect on productivity and/or worth of a bovine. Only claims 37 and 39 are limited to  deleterious effect is on one or more of protein yield, milk yield, fat yield, liveweight, stature, body condition score, rump width, milking speed, capacity, dairy conformation, overall opinion and/or adaptability. 
The claims require detecting the presence or absence of at least one genetic variation in the PLCD4 gene that results in the undesirable phenotype.  The at least one genetic variations are selected from: 
i) a variation at a nucleotide corresponding to position 107313998 on chromosome 2 of Bos Taurus.  Here it is noted that the claims encompass any allele (A, T, C or G) at the variant position. 
ii) a variation comprising a G>A nucleotide substitution at position 107313998 on chromosome 2 of Bos Taurus, and
iii) a polymorphism in greater than 0.95 linkage disequilibrium with the genetic variation of i) or with the genetic variation of 11) above. The claims do not define the polymorphisms in greater than 0.95 LD with the genetic variations of i) and ii) that are associated with a deleterious effect on productivity and/or worth of an bovine in terms of sufficient relevant identifying characteristics. The claims encompass measuring a large genus of polymorphisms in greater than 0.95 LD with the genetic variations of i) and ii) that have been identified only  in terms of their function. 
The nature of the invention requires a reliable correlation between (i)-(iii) and  ANY deleterious effect on productivity and/or worth of a bovine. 
Teachings in the Specification and Examples
The specification (Examples) teaches that the inventors have identified a genetic variation on chromosome 2. The name of the gene that this variation is in is called PLCD4 (phospholipase C delta 4)) and denoted with locus tag of NM_001046489.2. The variation is a nucleotide substitution at position 107313998 (107313998 G>A) on chromosome 2 of Bos Taurus. This results in a missense variant of PLCD4. The amino acid substitution is Ala to Thr at amino acid position 326 of the protein. The data generated and observations made by the inventors indicates that the presence of the variation (107313998A) results in a decrease in milk production traits, liveweight, and TOP (traits other than production) traits in an bovine. In particular, the inventors note a significant decrease in liveweight, protein yield, milk yield, fat yield, stature, body condition score, rump width, capacity, dairy conformation, overall opinion and adaptability, and a significant increase in the milking speed.

    PNG
    media_image1.png
    340
    418
    media_image1.png
    Greyscale
 
State of the Art and the Unpredictability of the Art
While methods of measuring variations in genes and proteins are known in the art, methods of correlating variations in genes and proteins with a phenotype (such as a deleterious effect on productivity or worth) are highly unpredictable.    The unpredictability will be discussed below.
As discussed above, (i) broadly encompass detection of any allele (A, T, C or G) at position 107313998 on chromosome 2 of Bos Taurus.  It is highly unpredictable if any allele at this position will result in an undesirable phenotype.  Further this breadth is not supported by the teachings in the specification.  The specification discloses a nucleotide substitution at position 107313998 (107313998 G>A) on chromosome 2 of Bos Taurus. The data generated and observations made by the inventors indicates that the presence of the variation (107313998A) results in a decrease in milk production traits, liveweight, and TOP (traits other than production) traits in an bovine. Thus the specification is only enabled for a correlation between the A allele at position 107313998 on Chromosome 2 of Bos Taurus and a undesirable phenotype. 
Additionally it is highly unpredictable whether or not a genetic marker that is in 0.95 linkage disequilibrium with the 107313998 G>A genetic variation in the PLCD4 gene would be predictive of deleterious effects on productivity or net worth. 
First, determining linkage disequilibrium is dependent upon the composition of the individuals in the group used to determine the correlation.  Thus, it is generally unpredictable which marker will be within and without of the scope of the instantly claimed invention, since this is not a universal statistic with a fixed value in all populations.  Truly, whether a marker is within or outside the scope of the claimed invention is in part dependent on what population is used to determine the LD value.  
	Beyond the problem of determining which genetic markers are in fact in 0.95 LD with a disclosed marker, the suggestion that indirect detection of the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein would function in the claimed methods amounts to an assertion that the correlation of the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein with deleterious effects can be applied to any polymorphism which can be established, in any population, to be in 0.95 LD with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein.  This is an attempt to assert that the correlation between the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein and deleterious effects would be transitive to any other polymorphism that is in correlation with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein.  This assertion is not supported by adequate data in view of the state of the prior art.  Sotos et al. teach that "unlike many common mathematical binary relations (e.g. equality, being greater than, divisibility), correlation is not transitive (p. 34; Sotos et al.  Statistics Education Research Journal 2009, Nov. 8(2):33-55).”   That is, just because A is correlated to B, and B is correlated to C, it does not necessarily follow that C is correlated to A.  The only way to determine if C is correlated to A is to undertake a study and calculate the statistics to assess the relationship.  This idea is supported by Terwilliger and Hiekkalinna who teach “there is precious little information about the correlation coefficient between X and Z, which can be gleaned from knowing the values of the correlation coefficients between markers X and Y, and that between markers Y and Z (p. 429;  Terwilliger and Hiekkalinna European Journal of Human Genetics (2006) 14, 426–437. doi:10.1038/sj.ejhg.5201583; published online 15 February 2006)."   Zill et al. exemplify this unpredictability when they teach a set of SNP where “Most of the SNPs were in tight and highly significant LD with each other (p. 1033 and Tables 3 and 4)”, yet only two of the highly linked SNP were found to be associated with major depression, even though the study would have had sufficient power to detect an effect if it were there (p.  1032, Table 2).   
Because the claims encompass detecting any genetic marker in 0.95 LD with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein, it is relevant to point out that there are expected to be numerous of genetic markers that meet these structural requirements.  However the specification does not teach a predictable means for distinguishing between markers that meet these functional requirements and are associated with deleterious effects and markers that meet these functional requirements that are not associated with deleterious effects. While it may have been known at the time of the invention how to identify markers in 0.95 linkage disequilibrium with one another it was also known in the art that not every marker in linkage disequilibrium with one another will be associated with the same phenotype.  In other words not every marker in 0.95 linkage disequilibrium with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein will have the property of being associated with deleterious effects.  
The claims broadly encompass ANY deleterious effect (i.e., slaughter weight, intramuscular fat, milk yield, retail color, liveweight, etc.).  The specification itself provides evidence that this variant is NOT associated with numerous traits.  For example this variant does not appear to be significantly associated with rump angle, udder support, survival, gestation length, fertility etc. because these traits have p values >0.05.  The specification only provides support for a method wherein the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein is associated with the deleterious effects that are recited in claim 37 (these are the traits with p values <0.05). 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to detect ANY deleterious effect on the productivity and/or net worth of a bovine by detecting (i)-(iii)
In order to practice the breadth of the claimed invention one of skill in the art would first have to perform additional testing on variants (i) and (ii) to determine if they are correlated with a representative number of different types of deleterious effects on the productivity and/or net worth of the bovine.  Additionally further experimentation would be necessary to determine which genetic markers are in greater than 0.95 LD with (i) and (ii).  As noted above this is a unpredictable endeavor since the recited level of LD is population specific.  Then further experimentation would need to be conducted to see if the polymorphisms of (iii) are correlated with a representative number of different types of deleterious effects on the productivity and/or net worth of the bovine. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments
11.	In the response the Applicants traversed the rejection under 35 USC 112(a) (Written Description and Enablement). In the response the Applicants argue that the amendments to the claims obviate the written description and enablement rejections. The Applicants argue that the polymorphism, its identification, and its involvement in the manifestation of various phenotypes in bovine is comprehensively described and exemplified in the specification. A person skilled in the art would have been readily able to identify this polymorphism and the consequences of its presence from the teachings of the specification, and put the invention as claimed into practice at the time of the invention. Applicants further argue that the specification also discusses polymorphisms in linkage disequilibrium, including polymorphisms in the very high degrees of linkage disequilibrium currently recited in the claims. A person skilled in the art would have recognized from the teaching of the specification and in light of their understanding of the field at the time of the invention the degree of linkage disequilibrium required to be informative regarding the determination of the presence or absence of another, linked, polymorphism. A person skilled in the art would also have been readily able to identify polymorphisms in sufficiently high degrees of linkage so as to be informative at the time of the invention based on the teaching of the present specification. The amended claims encompass the use of polymorphisms in greater than 95% linkage disequilibrium with the specified variant. Determining whether a polymorphism is in this degree of linkage disequilibrium with a causative variant was well within the scope of a person skilled in the art at the time of the invention having the benefit of the present specification.
These arguments have been fully considered but are not persuasive.  The written description rejection is maintained to the extent that the claims encompass detecting the genus of polymorphisms in greater than 0.95 linkage disequilibrium with the 107313998 G>A genetic variation in the PLCD4 gene that are correlated with undesirable phenotypes.  The specification does not disclose a single polymorphism in greater than 0.95 LD with the 107313998 G>A genetic variation in the PLCD4 gene. The specification does not disclose any sufficient relevant identifying characteristics for the claimed genus of mutations.   Further the level of skill in the art and the knowledge in the art is that not all polymorphisms in 0.95 LD with the 107313998 G>A genetic variation in the PLCD4 gene will necessarily be correlated with the same undesired phenotype.  Finally there is no disclosure of a representative number of species.  For these reasons one of skill would conclude that Applicants was not in possession of the claimed genus polymorphisms in > 0.95 LD with the 107313998 G>A genetic variation in the PLCD4 gene that are predictive of a deleterious effect on productivity and/or worth of a bovine.  
Additionally the enablement rejection is maintained to the extent that the claims encompass (i) any undesirable phenotype that effects the productivity or net worth of a bovine, (ii) the correlation of any allele (A, T, C, or G) at position 107313998 on chromosome 2 of Bos Taurus with undesirable phenotypes, and (iii) detecting the genus of polymorphisms in greater than 0.95 linkage disequilibrium with the 107313998 G>A genetic variation in the PLCD4 gene that are correlated with undesirable phenotypes.  For the reasons set forth in the rejection, the specification does not provide support for the claims as broadly written.   
	
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634